Citation Nr: 1825059	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left wrist/forearm pain.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Seattle, Washington RO subsequently acquired jurisdiction.

The issues of entitlement to service connection for left wrist/forearm pain and entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral tinnitus was not manifest during service, and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is not related to service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The duty to notify was satisfied by a letter sent to the Veteran in April 2008.

The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran underwent a VA audiological examination in May 2008, and an addendum medical opinion was obtained in June 2008.  The VA medical reports are adequate.  See 38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA has satisfied its duties to notify and assist.  The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is generally not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II.  Service Connection

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic diseases, including organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

B.  Analysis

In January 2008, the Veteran filed a service-connection claim for tinnitus, which was denied by a July 2008 rating decision.  The Veteran appealed.  See notice of disagreement of July 2009; VA Form 9 of September 2014.

The Veteran has tinnitus.  See May 2008 VA examination report.  The first element of Shedden is met.

The Veteran reports in-service exposure to ship/engine noise and the noise of pneumatic maintenance tools.  See May 2008 VA examination report.  According to service personnel records, his service duties included deck rigging, maintenance, deck watches in port, and ship control and navigation.

The Veteran's service treatment records (STRs) note no tinnitus symptoms.  An STR of November 1999 notes Eustachian tube dysfunction.  An STR January 2002 makes an assessment of low grade otitis externa.  An STR of September 2000 notes a significant threshold shift in audiogram results from August 1998 to September 2000.  The latter STR notes that the Veteran was "routinely noise exposed" and wore hand-formed earplugs as personal hearing protection.

The Veteran's March 2002 separation examination report indicates normal ears and hearing.  No ringing of the ears was reported by the Veteran, and he specifically denied having hearing loss.

The Board determines that exposure to harmful noise as described by the Veteran is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.304(d) (2017).  The second element of Shedden is established.

The May 2008 VA examiner diagnosed tinnitus.  It was also determined that the Veteran's current bilateral hearing, although significantly worse than that shown upon examination when the Veteran left service in 2002, did not meet the definition of a disability pursuant to VA regulation.  See 38 C.F.R. § 3.385 (2017).  The Veteran reported no occupational noise exposure since separation from service.

In a June 2008 addendum, the VA examiner concluded that it was unlikely that the Veteran's tinnitus is related to in-service noise.  The rationale cited the fact that the Veteran's service treatment records showed no tinnitus symptoms, and that the Veteran had denied hearing loss in March 2002.

The Veteran has not submitted competent evidence linking his current tinnitus with any acoustic trauma during service.  A review of the Veteran's service treatment records shows no findings or complaints of hearing loss or tinnitus, nor has the Veteran alleged that he complained of tinnitus or received treatment for it until years after his 2002 discharge from service.

To the extent that the Veteran alleges recurrent tinnitus symptoms since service, the Board finds the Veteran not to be credible in this regard.  Of particular note, while the Veteran noted ear trouble on service separation, he explained only that his "ear is itching most of the time."  He did not report tinnitus and specifically denied hearing loss.  The Board finds that it would be unlikely for the Veteran to point out a relatively minor symptom on service separation such as itchy ears, but remain silent regarding tinnitus if he was in fact experiencing ringing in the ears during service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a claimant's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  With respect to presumed service connection for a listed chronic disease, there is no competent and credible evidence that tinnitus manifested in service or within the first post-service year.

The Veteran argues that the RO "did not use all available medical documents and personal statements" in denying service connection for tinnitus.  See Veteran's filing of November 2014.  In so arguing, the Veteran did not identify any particular evidence.  In reaching the instant decision, the Board has conducted de novo review of the entire record.  See 38 U.S.C. § 7104 (2017).  It should not be assumed that the Board has overlooked any evidence that is not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must provide its reasons for rejecting evidence favorable to a claimant, but there is no need to discuss in detail all the evidence submitted by, or on behalf of, a claimant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The preponderance of the evidence is against finding a nexus between in-service injury and present disability, and no such relationship may be presumed.  Therefore, the third element of Shedden is not met.  Because the positive and negative evidence is not in approximate balance, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

I.  Left Wrist/Forearm/Elbow

A January 2008 service-connection claim filed in relation to chronic pain/tendonitis of the bilateral wrists/forearms was denied by a rating decision of July 2008.  The Veteran perfected an appeal only as to the denial of service connection for the left wrist/forearm.  See VA Form 9 of September 2014.

The Veteran has tendonitis of the left elbow, forearm, and wrist.  The Veteran dates the onset of his symptoms to 1999, when he claims that his lifting of equipment and supplies hurt his left wrist.  He alleges that "sanitizing and needle gunning onboard" worsened his symptoms during service.  See VA examination report of August 2014.

A service treatment record of February 1999 notes the Veteran's complaint of left arm pain for the preceding four days.  The Veteran denied an injury and stated that he only experienced pain when lifting his arm.  Upon examination, the left arm was found to be without swelling or bruising, and the range of motion was intact.  The clinician noted pain upon palpation of the antecubital area.  The assessment was left forearm strain.  A follow-up record of the following week assessed "left arm muscle strain resolving."

The August 2014 VA examiner offered a negative nexus opinion as to the likelihood that the Veteran's current left wrist/forearm conditions were incurred in, or caused by, in-service injury.  The stated rationale was that no wrist injury is reported in the service treatment records or in the separation examination report, and that the only record reference of injury is a 2007 post-service examination.  As noted above, however, the Veteran's STRs show a February 1999 report of left arm pain and a medical assessment of left arm muscle strain.  Because the VA examiner was apparently not aware of the latter STR, the nexus opinion is based upon an inaccurate factual premise and is therefore inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

A medical opinion is also needed as to the likelihood of a relationship between the Veteran's currently diagnosed left elbow disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The August 2014 examiner provided an opinion only as to "left wrist/forearm conditions" and not the diagnosed elbow tendonitis.

II.  Left Knee

The Veteran seeks an evaluation higher than the 10 percent assigned by the July 2008 rating decision that granted service connection for patellofemoral pain syndrome of the left knee.  See notice of disagreement of July 2009; VA Form 9 of September 2014. 

The Veteran most recently underwent a VA examination in August 2014.  Left knee patellofemoral syndrome and left knee sprain were diagnosed.  The Veteran reported flare-ups characterized by locking up of the knee and an inability to walk for long periods of time, to stand, or to bend the knee.  Nonetheless, the examiner found that there was "no additional limitation of functional ability of the knee joint during flare-ups."

With respect to any additional functional loss during flare-ups of musculoskeletal disability, a VA examiner should offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On remand, the AOJ should obtain a new VA examination for evaluation of the Veteran's left knee, including assessments of any functional loss during flare-ups and upon repetitive motion.

Furthermore, because the Veteran reports a worsened condition since the last VA medical examination, a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected left knee.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  VA treatment records of October 2014 indicate that the Veteran was experiencing "new discomfort" in his left knee and that his chronically painful knees were "worse in recent weeks."  VA's duty to assist includes the conduct of a contemporaneous medical examination, especially when it is contended that a service-connected disability has become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain VA treatment records from June 2017 to the present.

2. With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the remanded issues.  All records/responses received must be associated with the electronic claims file.

3. Schedule the Veteran for an examination to determine the etiology of any disability of the left elbow, left forearm and/or left wrist.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to, and be reviewed, by the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability of the left elbow, left forearm, and/or left wrist that has existed at any time since the filing of the Veteran's claim in January 2008 (even if now resolved) had its onset during active duty service or was caused by an incident or event during service, to include the left forearm strain and left arm muscle strain assessed by service treatment records of February 1999.

The examiner should consider all evidence of record, including relevant lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4. Schedule the Veteran for an examination to determine the current nature and severity of his left knee disability.  The claims file must be made available to, and be reviewed by, the examiner, and all necessary tests should be performed.  All findings must be reported in detail.

The examiner should identify all left knee pathology found to be present.  Examination findings, to include range of motion studies, should be reported to allow for the application of all potential VA rating criteria.  The joint should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.

Based on the Veteran's statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range-of-motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., certain additional facts are required, or the examiner does not have the needed knowledge or training).

5. 	Review the claims file to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


